DETAILED ACTION
Claim Objections
Claims 1 and 10-12 are objected to because of the following informalities:  
In claim 1 (line 2) “An electrically” should recite --an electrically--.
In claim 1 (line 14) “configured to rotatably engage” should recite --rotatably engaging--.
In claim 10 (line 1) “of claim 1” should recite --of claim 9--. 
In claim 11 (line 1) “of claim 9” should recite --of claim 10--.
In claim 12 (line 1) “the length” should recite --a height--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 (line 2) recites the limitation "the upper opening portion".  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 13-17) recites “a connecting portion between the top portion and the bottom portion… whereby the rotation of the first part in relation to the second part adjusts the distance between the top portion and the bottom portion”.
Claim 1 fails to recite any limitations which enable one to properly determine how the first part and second part structurally engage each of the top portion and the bottom portion such that “rotation of the first part in relation to the second part adjusts the distance between the top portion and the bottom portion”.  Claims 2-12 depend from claim 1 and are likewise rejected as being indefinite.
Claim 1 (lines 18-20) recites “an electrically conductive sleeve… having a connector comprised of resilient members configured to removably attach the sleeve to the clamping assembly connecting portion”.  
Claim 1 fails to recite any limitations which enable one to properly determine what structural features define the “resilient members” of the sleeve connector.  Moreover, it is unclear as to how the structural features defining the “resilient members” of the sleeve connector structurally engage the top portion and/or the second portion such to “removably attach the sleeve to the clamping assembly connecting portion”.
Furthermore, claim 1 fails to recite any limitations which enable one to properly determine how the sleeve structurally engages each of the solar panel frame and the rail guide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aftanas (US 2011/0214365) in view of West et al. (US 2012/0234378).
As to claim 1 as best understood, Aftanas discloses a clamping assembly, the assembly comprising:
an electrically conductive solar panel frame 74 comprising a surface treatment layer;
a rail guide 54 comprising a channel 52 further comprising a surface treatment layer;
an electrically conductive clamp comprising: 
a top portion 12’ comprising a bottom surface, the bottom surface defining a first raised portion 20, configured to penetrate the surface treatment layer of the solar panel frame, 
a bottom portion 46 comprising a top surface engaging the channel of the rail guide, 
a connecting portion 48,16 between the top portion and the bottom portion comprising a first part 48 rotatably engaging a second part 16 whereby the rotation of the first part in relation to the second part adjusts the distance between the top portion and the bottom portion; and 
an electrically conductive sleeve 14, the sleeve having a connector comprised of resilient members 40 configured to removably attach the sleeve to the clamping assembly connecting portion (Figures 3-4,7,10).  
Aftanas fails to disclose a clamping assembly wherein the bottom portion comprises a top surface defining a second raised portion configured to penetrate the surface treatment layer of the channel of the rail guide.
West et al. teach a clamping assembly wherein a bottom portion 178 of a clamp member 164 comprises a top surface defining a second raised portion 188 configured to penetrate the surface of a rail member 106; the raised portion securely biting into the surface of the rail member, securely retaining the clamp member therein and making solid electrical contact therewith (Figures 15-20; paragraph [01355]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping assembly disclosed by Aftanas wherein the bottom portion comprises a top surface defining a second raised portion, as taught by West et al., in order to securely retain the clamp within the channel of guide rail and to ensure solid electrical contact therewith.
As to claim 2, Aftanas discloses a clamping assembly wherein a clockwise rotation of the connecting portion first part 48 in relation to the connecting portion second part 16 provides a clamping force upon the solar panel frame 74 and the sleeve 14 (Figures 3-4,7,10).
As to claim 3, Aftanas discloses a clamping assembly wherein the sleeve 14 resists the clamping force (Figures 3-4,7,10).  
As to claim 4, Aftanas discloses a clamping assembly wherein the solar panel frame 74 occupies a first side of the clamping assembly (Figures 3-4,7,10).  
As to claim 5, Aftanas discloses a clamping assembly wherein the sleeve 14 occupies a second side of the clamping assembly opposite the solar panel frame 74 (Figures 3-4,7,10).  
As to claim 6, Aftanas discloses a clamping assembly wherein an electrical bond is created between the solar panel frame 74 and the rail guide 54 (Figures 3-4,7,10).
As to claim 7, Aftanas discloses a clamping assembly wherein the connecting portion first part 48 is integral with the bottom portion 46 (Figures 3-4,7,10).  
As to claim 8, Aftanas discloses a clamping assembly wherein the connecting portion second part 16 is integral with the top portion 12’ (Figures 3-4,7,10).  
As to claim 9, Aftanas discloses a clamping assembly wherein the channel 52 comprises an upper opening portion and a lower opening portion the lower opening portion being larger that the upper opening portion (Figures 3-4,7,10).  
As to claim 10, Aftanas discloses a clamping assembly wherein, the bottom portion comprises a length that is larger than its width (Figures 3-4,7,10).  
As to claim 11, Aftanas discloses a clamping assembly wherein the bottom portion width is smaller than the upper opening portion (Figures 3-4,7,10).  
As to claim 12, Aftanas discloses a clamping assembly wherein a length of the sleeve 14 and a height of the solar panel frame 74 are equal (Figures 3-4,7,10).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/15/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619